               919 THIRD AVENUE NEW YORK, NY 10022‐3908




               February 11, 2020                                                               Andrew H. Bart
                                                                                               Tel +1 212 891 1645
                                                                                               Fax +1 212 909 0805
               VIA ECF                                                                         ABart@jenner.com
               The Honorable Gregory H. Woods                                                              USDC SDNY
               United States District Judge                                                                DOCUMENT
               United States District Court, Southern District of New York                                 ELECTRONICALLY FILED
               Daniel Patrick Moynihan United States Courthouse                                            DOC #:
               500 Pearl Street, Room 2260                                                                 DATE FILED: 2/11/2020
               New York, NY 10007
                                                                                            MEMORANDUM ENDORSED
               Re:       Krisko v. Marvel Entertainment, LLC, et al., No. 19 Civ. 9256 (GHW)

               Dear Judge Woods:

                      We represent Defendants Marvel Entertainment, LLC; Warner Chappell Music, Inc.; The
               Walt Disney Company; Fox Corporation; Buena Vista Television, LLC; Amazon.com, Inc.; and
               Apple Inc. in the above-captioned matter.

                       We write pursuant to Rule 1(E) of Your Honor’s Individual Rules of Practice in Civil
               Cases to respectfully request an adjournment of the pre-motion conference that the Court
               recently scheduled for February 14, 2020, at 11:00 a.m., Doc. 43. All parties consent to this
               request. There have been no previous requests for an adjournment of this conference.

                       We request the adjournment because on Friday evening I was ordered to appear in federal
               court in Austin, Texas, for a final pretrial conference on February 14 in advance of a trial
               commencing on February 24. Unfortunately, the timing of that conference directly conflicts with
               the time set by this Court.

                      We have conferred with counsel for all parties, and all are available to attend the
               conference at the following times if these times are convenient to the Court:

                        February 18, from 4:00 p.m. to 5:00 p.m.
                        February 19, from 12:00 p.m. to 3:00 p.m.

                         We appreciate the Court’s time and attention to this matter.

               Respectfully submitted,

               /s/ Andrew H. Bart

               Andrew H. Bart
Application granted. The pre-motion conference scheduled for February 14, 2020 is adjourned to February 19, 2020 at 1:00 p.m. The
parties are directed to call Chambers (212-805-0296) at that time with all parties on the line. Plaintiff is directed to serve a copy of this order
on all Defendants not represented by counsel and to retain proof of service.

SO ORDERED.
Dated: February 11, 2020                                                      _____________________________________
New York, New York                                                                   GREGORY H. WOODS
                                                                                    United States District Judge
